Citation Nr: 0934924	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to nonservice-connected hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.





ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to a 
rating in excess of 20 percent for diabetes mellitus, and 
denied service connection for PTSD, bilateral sensorineural 
hearing loss, hypertension, and heart disease.

The Board notes that one of the issues on appeal was 
certified to the Board as entitlement to service connection 
for PTSD.  However, as the reflect reflects diagnoses of 
anxiety, bipolar disorder, and schizophrenia, the Board finds 
that the issue is more appropriately characterized as 
captioned above.  Finally, in the July 2007 substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge, but subsequently withdrew his request in March 2009.  
Thus, his hearing request is deemed withdrawn.  38 C.F.R. 
§§ 20.702(d); 20.704(d) (2008).

The issues of entitlement to a rating in excess of 20 percent 
for diabetes mellitus and service connection for an acquired 
psychiatric disability, to include PTSD, bilateral 
sensorineural hearing loss, and hypertension are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.





FINDING OF FACT

The Veteran does not have a current diagnosis of heart 
disease.


CONCLUSION OF LAW

Claimed heart disease was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In February 2006, after the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish the presence of any current disability of the 
heart.  38 C.F.R. § 3.159(c)(4).  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  In August 
2007, the RO received records from the Social Security 
Administration that included private treatment records that 
are not relevant to the Veteran's claim and VA treatment 
records that had previously been submitted to, and considered 
by, the RO.  Therefore, the Board finds that neither an 
issuance of a statement of the case or waiver of the evidence 
submitted is required, because the evidence submitted is 
duplicative of evidence previously considered by the RO and 
irrelevant to the Veteran's claim.  38 C.F.R. § 19.31 (2008).

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
cardiovascular-renal disease, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that he has heart disease as a result of 
his active service.  Specifically, he asserts his heart 
disease was caused by the hypertension he asserts is related 
to service.  He does not contend, however, that his alleged 
heart disease first manifested during his active service.  

The Veteran's service treatment records are negative for 
diagnoses of or symptoms consistent with cardiovascular 
disease.  

However, post-service treatment records, including private 
and VA treatment records, demonstrate that the Veteran has 
been diagnosed with hypertension.  These records, however, 
are negative for findings of heart disease.  Specifically, a 
December 2001 X-ray examination of the chest was negative for 
any evidence of acute cardiopulmonary disease or fracture.  
Records dated in March 2005 demonstrate that cardiovascular 
monitoring revealed a normal heart rate and regular heart 
rhythm.  Records dated in July 2005 show that the Veteran had 
"no known coronary artery disease," that he was referred 
for cardiovascular stress testing because of complaints of 
chest pain.  A stress test revealed no ST-T wave abnormality 
suggestive of ischemia.  An August 2005 private treatment 
report also reflects a regular heart rate and rhythm.

In this case, while there is evidence demonstrating that the 
Veteran has been diagnosed with hypertension and that he has 
complained of chest pain, there is no evidence establishing a 
diagnosis of heart disease.  As heart disease has not been 
diagnosed, service connection for heart disease must, 
necessarily, be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Insofar as the Veteran claims entitlement to service 
connection for heart disease as secondary to hypertension, 
and the issue of entitlement to service connection for 
hypertension is, by this decision, being remanded, the Board 
concludes that there is no prejudice to the Veteran in 
adjudicating his claim for service connection for heart 
disease before the claim for service connection for 
hypertension is resolved because the Veteran has not been 
diagnosed with heart disease.  As the Veteran has not been 
diagnosed with heart disease, he may not be service-connected 
for heart disease as secondary to hypertension, even were the 
issue of entitlement to service connection for hypertension 
to be favorably resolved. Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
heart disease, the claim for secondary-service connection 
must be denied as a matter of law.

The Board has considered the Veteran's statements that he is 
entitled to service connection for heart disease.  However, 
as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, heart 
disease is not subject to lay diagnosis.  The Veteran can 
report symptoms of dizziness and fatigue.  However, those are 
subjective symptoms and not readily identifiable or apparent 
as clinical disorders in the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In sum, the issue does not involve a simple 
diagnosis.  While the Veteran purports that he has heart 
disease, there is no evidence establishing a diagnosis of 
heart disease and his statements alone are not competent to 
provide either a medical diagnosis or medical nexus and a 
medical professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the Veteran's claim for service connection 
for heart disease, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for heart disease is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

In August 2007, the RO received records from the Social 
Security Administration (SSA) that included new private 
treatment records and duplicative VA treatment records.  In 
March 2009, the RO made an administrative finding that the 
additional evidence was not pertinent to the Veteran's appeal 
and that a supplemental statement of the case was not 
required.  The Board concludes this administrative finding 
was in error, as the SSA records, in addition to containing 
duplicative VA records, also contain relevant private 
treatment records that were not previously considered by the 
RO for which the Veteran did not submit a waiver of initial 
consideration of that evidence by the RO.  In light of 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 
69 Fed. Reg. 25177 (2004), the Board finds that the RO should 
consider the additional evidence prior to the Board's 
appellate review of the issues on appeal.

With respect to the Veteran's claim for an increased rating 
for diabetes mellitus, the Veteran's most recent VA 
examination was in June 2005 at which time the claims folder 
was not available for review.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  To ensure a thorough examination and 
evaluation, the Veteran's service-connected diabetes mellitus 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2008).  As the Veteran's condition may have worsened since 
the date of the latest examination, the claim must be 
remanded for a VA examination with a review of the claims 
folder, including the Veteran's complete VA medical records 
and all other pertinent information provided by the Veteran 
in support of his claim.

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disability to include PTSD, the 
Veteran claims that he has PTSD related to his service.  
Specifically, he claims that while serving as a 
"storekeeper," he saw lots of body bags on the landing 
craft and encountered on-shore fighting in Da Nang harbor.

The Veteran's service treatment records do not reveal 
complaints related to a psychiatric disability and are 
negative for any findings attributable to a psychiatric 
disability.

Post-service treatment records reflect diagnoses of bipolar 
disorder, anxiety, and schizophrenia, but do not relate any 
of the Veteran's psychiatric disorders to his service and are 
negative for any diagnosis of PTSD.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of psychiatric 
symptoms in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
psychiatric diagnosis to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board finds that the Veteran should 
be requested to provide more information regarding his 
claimed in-service stressors, so that an attempt to verify 
their occurrence may be made through the United States Army 
and Joint Services Records Research Center.

Next, with respect to the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, the Veteran 
contends that he has bilateral sensorineural hearing loss as 
a result of acoustic trauma sustained during service.  
Specifically, although he primarily served as a storekeeper 
and his service personnel records reflect a military 
occupational specialty of stock clerk, he contends that he 
also served as a gunner during service.  He further claims 
that the noise from exploding incoming shells (associated 
with enemy fire directed at the ship he served aboard) was 
deafening and caused his hearing loss.

While the Veteran's service treatment records do not reveal 
complaints related to hearing loss and are negative for any 
diagnosis of hearing loss, the Veteran underwent a private 
audiological evaluation in November 2006 as a result of which 
he was diagnosed with sensorineural hearing loss due to noise 
induced trauma during service.   It does not appear, however, 
that the examining physician reviewed the Veteran's claims 
file in rendering this opinion, and did not provide a 
rationale for determining that the Veteran's hearing loss was 
related to acoustic trauma sustained in service.  That 
opinion is accordingly inadequate for rating purposes.  As it 
remains unclear to the Board whether the Veteran's current 
hearing loss is related to his service, a VA examination is 
necessary in order to fairly decide the Veteran's claim.  The 
examiner on remand should specifically reconcile the opinion 
with the November 2006 private audiology evaluation and 
opinion, and any other opinions of record and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007)

Next, with respect to the Veteran's claim of entitlement to 
service connection for hypertension, the Veteran contends 
that he has hypertension due to his service-connected 
diabetes mellitus.  The Veteran was afforded a VA examination 
in June 2005 at which time he was diagnosed with essential 
hypertension that the examiner opined was more prevalent in 
diabetic patients.  However, the examiner also opined that 
"it does not mean hypertension is causally related to 
diabetes mellitus, especially in this 'patient' who does not 
have microalbuminuria" and that obesity was a contributing 
factor.  While the Veteran in this case has already been 
afforded a VA examination, no examiner has yet opined as to 
whether the Veteran's hypertension is related to his service 
or whether the hypertension is aggravated by his service-
connected diabetes mellitus.  Accordingly, the Board finds 
that there are additional questions that remain to be 
addressed and that a remand for an additional examination and 
opinion is therefore in order.  In this regard, the examiner 
on remand should specifically reconcile the opinion with the 
June 2005 VA examination and opinion, and any other opinions 
of record.

Next, in July 2007, the Veteran expressed disagreement with 
the February 2007 rating decision which denied service 
connection for tinnitus.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the most recent VA medical records of record are 
dated in May 2007.  Although the Veteran has not reported 
receiving additional VA treatment since that date, a request 
for records dated after May 2007 should nevertheless be made, 
as any additional, subsequently dated records may contain 
information pertinent to the Veteran's claims.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that 
addresses the issue of entitlement to 
service connection for tinnitus and inform 
the Veteran of his appeal rights.

2.  Obtain the Veteran's VA medical 
records dated since May 2007.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's diabetes mellitus, to include 
all diabetes mellitus-related 
disabilities.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should state the 
treatment regimen in place for management 
of the disease, including the dosage of 
insulin or oral hypoglycemic agents, any 
dietary restrictions, and any medically 
required regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) due to diabetes 
mellitus.  Further, the examiner should 
note whether the diabetes produces 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
visits to a diabetic care provider, 
progressive loss of weight and strength, 
or other complications that would be 
compensable if separately evaluated.  In 
addition, the examiner should provide an 
opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
diabetes mellitus.

4.  Send the Veteran a new VA Form 21-
0781, Statement in Support of Claim for 
Service Connection for Posttraumatic 
Stress Disorder and request he complete it 
with as much specificity as possible.  Ask 
the Veteran to provide information 
regarding his claimed stressors that 
support a diagnosis of PTSD.  Inform the 
Veteran that if he fails to return any 
form that would provide details regarding 
the in-service stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate period 
of time should be allowed for the Veteran 
to respond.

5.  Attempt to verify any claimed 
stressors with the United States Army and 
Joint Services Records Research Center.

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

        (a)  Diagnose all current psychiatric 
disabilities.
        
(b)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to DSM-IV and specify upon 
what verified in-service stressor the 
diagnosis is based.  If the diagnosis is 
based on a non-service stressor, the 
examiner should so state.

(c)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is at least as likely at 
not (50 percent or more probability) 
that each psychiatric disability was 
incurred in or aggravated by the 
Veteran's service.  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

7.  Schedule a VA audiological examination 
to determine the nature and etiology of 
any current hearing loss and tinnitus.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the November 
2006 private audiological evaluation and 
opinion.  All indicated studies should be 
performed.  The examiner should also fully 
describe the functional effects caused by 
the Veteran's hearing loss.  Specifically, 
the examiner should provide the following:

    (a)  Diagnose any current hearing loss 
and tinnitus.
    
(b)  Is it as likely at not (50 percent 
or more probability) that any hearing 
loss or tinnitus was incurred in or 
aggravated by the Veteran's service, 
including any in-service acoustic 
trauma?  The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

8.  Schedule a VA examination to determine 
the nature and etiology of any current 
hypertension.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
June 2005 VA examination and opinion.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

    (a) Diagnose any current hypertension.

(b) Is it as likely as not (50 percent 
probability or more) that any 
hypertension was incurred in or 
aggravated by the Veteran's service?

(c) Is it as likely as not (50 percent 
probability or more) that any 
hypertension is proximately due to or 
the result of any service-connected 
diabetes mellitus?

(d) It is as likely as not (50 percent 
probability or more) that any 
hypertension has been aggravated by the 
Veteran's service-connected diabetes 
mellitus?

9.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


